COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 JESIS J. PENA,                                                 No. 08-14-00038-CR
                                                §
                        Appellant,                                  Appeal from
                                                §
 v.                                                         Criminal District Court No. 1
                                                §
 THE STATE OF TEXAS,                                          of Dallas County, Texas
                                                §
                        Appellee.                               (TC # F-0825108-H)
                                                §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment.    We therefore reverse the judgment adjudicating Appellant’s guilt, and render

judgment denying the State’s motion to adjudicate, in accordance with the opinion of this Court,

and that this decision be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF APRIL, 2016.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.